Deny and Opinion Filed December 11, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01382-CV

 IN RE TEXAS HEALTH RESOURCES AND LHP HOSPITAL GROUP, INC., Relators

                  Original Proceeding from the 59th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. CV-15-0119

                              MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Schenck
                                    Opinion by Justice Francis
       In this petition for writ of mandamus relators Texas Health Resources and LHP Hospital

Group request that the Court order the trial court to vacate its November 9, 2015 order that

permits a two-hour deposition of Barclay Berdan, the Chief Executive Officer of Texas Health

Resources. Ordinarily, to obtain mandamus relief, a relator must show both that the trial court

has clearly abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We conclude

relators have not established a right to relief. We deny the petition.



151382F.P05

                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE